Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a final office action in response to the amendment filed 11/14/2022.
Claims 1, 9, 11, 13, 15-16, 18 and 20 are amended, claims 3, 5-6, 10, 12, 14, 17, and 19 are canceled, and claims 21-28 are added.
Claims 1, 2, 4, 7-9, 11, 13, 15-16, 18 and 20-28 are pending and examined.

Claim Objections
Claim 21 is objected to because of the following informalities:  in line 4, “of” should be inserted after “portion”.  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tripp(4,744,187; cited on PTO 892).
Tripp discloses a roof mount installation assembly(1, see Fig. 2) comprising: 
a roof mount(6, 8, 48) having a base(6, 8, see Fig. 4) with an outer periphery and a threaded post(8 or 48); 
a flashing patch(2) having an opening(see Fig. 7), wherein the flashing patch is configured to surround the base(see Figs. 1-22), and wherein the opening is configured to allow the threaded post to extend therethrough; and 
an adapter cap(7, see Fig. 1) with an outer edge configured to be removably mounted over the flashing patch(the cap is removable and is considered to meet the claim limitation) with the outer edge circumscribing the outer periphery of the roof mount(see Fig. 2) such that the adapter cap envelops the roof mount and an inner portion of the flashing patch and applies a force to the flashing patch around the outer periphery of the roof mount for sealing an outer portion of the flashing patch around the roof mount(the flashing patch is pinched between the mount and cap and is considered to provide a seal meeting the claim limitation).
Regarding claim 2, Tripp discloses the roof mount installation assembly of claim 1 wherein the base(6) of the roof mount is configured to be attached over a membrane(24) of a roof structure(4, see Fig. 2).
Regarding claim 7, Tripp discloses the roof mount installation assembly of claim 1 wherein the adapter cap comprises a contour corresponding to the roof mount(see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tripp.
Tripp discloses the roof mount installation assembly of claim 2 wherein the flashing is configured to be sealed to the membrane, but lacks the flashing patch configured to be welded(or welded) to the membrane.
The use of welding a flashing patch to a roof is considered well known in the roof sealing art(see specification para. [0004]).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have provided the assembly of Tripp with the appropriate materials for a patch and membrane welded to one another in order to have provided an adequate seal between the patch and membrane to have prevented leakage around the assembly and the roof.
Regarding claim 9, Tripp discloses the roof mount installation assembly of claim 1, but lacks the use of a nut.  The use of a threaded post with a nut instead of the post of Tripp would have been well within the purview of a skilled artisan to have determined given the intended use of the assembly and the design requirements thereof.

Response to Amendment
	Applicant’s amendment has overcome the previous rejections.

Allowable Subject Matter
Claims 11, 13, 15-16, 18 and 20-28 are allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art of record shows the method of attaching the roof mount, flashing patch and adapter cap, and sealing the patch to the membrane around the outer periphery of the mound and removing the cap from the patch, as in claim 11, or attaching the mount, patch and cap sandwiching the patch between the cap and mount against the membrane outside the outer periphery of the mount, as in claim 21, or the mount having the base and a top plate, as in claim 8, or any motivation to do so.   Tripp shows a mount, patch and cap but lacks the use of sealing and removal of the cap, and also lacks the patch sandwiched between the cap and membrane.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 8a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/